DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method for decoding a video.  Each independent claim identifies the uniquely distinct feature “a number of one or more reference sample line candidates is determined based on information signaled at a sequence level, wherein in response to a determination that  a non-neighboring reference sample line is the reference sample line for the current block among one or more reference sample line candidates, a non-directional mode of a Planar mode is not selectable as an intra prediction mode of the current blocksample line, and wherein, in the other case, the intra-prediction for the current block is performed by using selected one among the neighboring reference sample line and the non-neighboring reference sample line." The closest prior arts, Li et al. (US 2019/0141318 A1) and Wang et al. (US 2013/0077687 A1) disclose the conventional method, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAT C CHIO/Primary Examiner, Art Unit 2486